994 A.2d 1081 (2010)
FIZZANO BROTHERS CONCRETE PRODUCTS, INC.
v.
XLN, INC., Successor in Interest to System Development Group, Inc.
v.
Shore Consultants, Ltd., Gregg A. Montgomery, David Binder and XLNT Software Solutions, Inc.
Petition of Fizzano Brothers Concrete Products, Inc.
No. 390 MAL 2009.
Supreme Court of Pennsylvania.
May 19, 2010.


*1082 ORDER

PER CURIAM.
AND NOW, this 19th day of MAY, 2010, the Petition for Allowance of Appeal is GRANTED limited to the following issues:
1. Does the de facto merger doctrine always require proof of continuity of ownership?
2. Did the Superior Court improperly substitute its own fact-finding for that of the trial court?